Citation Nr: 0028949	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  95-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a low back disability has 
been submitted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).

Although the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a low back disability was not certified for 
appeal, the veteran filed a timely VA Form 9 and presented 
evidence at his September 1994 hearing on that matter.  Thus, 
that issue is before the Board.  


FINDINGS OF FACT

1.  In a final August 1993 rating decision, service 
connection for a low back disability was denied on the basis 
that there was no competent medical evidence that the 
veteran's low back disability was related to active service.

2.  The evidence received since August 1993 does not include 
competent evidence that the veteran's current low back 
disability had its onset during active service, that 
arthritis of the low back was compensably manifested within 
one year of active service, or that his current low back 
disability is otherwise related to his military service; 
thus, this evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.

The issue of service connection for PTSD will be addressed in 
the remand section of this decision.


CONCLUSIONS OF LAW

1.  The decision of the RO in August 1993 denying the claim 
of entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1993).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an August 1993 rating decision, service connection for a 
low back disability was denied on the basis that there was no 
evidence of a current low back disability that had its onset 
during active service or was otherwise related to the 
veteran's military service.  The evidence of record at the 
time of that decision included service medical records, a 
March 1993 VA general medical examination report, a March 
1993 VA fee-basis neurological examination report, a March 
1993 VA fee-basis orthopedic examination report, and X-rays 
of the lumbar spine taken in March 1993.  

The veteran's service medical records reveal that at the 
service entrance examination, his spine was found to be 
normal.  In the associated report of medical history, he 
denied recurrent back pain.  During service, there were no 
documented complaints or findings of a low back disability.  
The veteran was hospitalized from July 26, 1973, to August 
10, 1973, for multiple traumas resulting from an automobile 
accident on July 26, 1973.  The discharge diagnoses were 
blunt abdominal trauma and scalp laceration; a low back 
disability was not diagnosed during that hospitalization.  A 
low back disability was not noted in the separation 
examination report.  

The March 1993 VA general medical examination report reveals 
that the veteran reported having low back trouble, but he did 
not identify a specific injury.  He said that he had had two 
automobile accidents, but that his back was not injured.  As 
for back problems in service, it was noted that he was very 
vague in addressing that matter and that he did not report a 
history of an injury.  Physical examination of the back was 
unremarkable.  He could flex forward and backward without any 
evidence of difficulty or pain, twist from side to side, and 
bend from side to side.  He could easily bend over and put on 
his trousers without difficulty.  The neurologic evaluation 
was well within normal limits without pathologic signs.  The 
diagnoses included a history of two motor vehicle accidents; 
a low back disability was not diagnosed.  

A back disability was not diagnosed in the March 1993 VA fee-
basis neurological examination report.  The March 1993 VA 
fee-basis orthopedic examination report notes the veteran 
could not remember having injured his back in service and 
that he thought his low back problems began in 1975.  
Following physical and X-ray examinations, the diagnoses were 
history of chronic low back pain, right lumbar scoliosis, and 
suspected lumbar disc degeneration in at least one level.  
The March 1993 X-ray report shows that there was a slight 
narrowing of the L4-L5 disc space and that there were minimal 
degenerative changes with minimal spurring along the disc 
margins.

The evidence received since the August 1993 rating decision 
includes an April 1994 VA Form 21-526 (veteran's application 
for compensation or pension) and a transcript of a September 
1995 hearing held before a RO hearing officer.  In the VA 
Form 21-526, the veteran stated that his back trouble began 
after July 26, 1973, as a result of an automobile accident.  
At the September 1995 hearing, the veteran testified that 
during service he injured his back lifting heavy objects and 
that, to the best of his recollection, he want to sick bay on 
the USS Enterprise for treatment.  He also said that he was 
treated for back problems after service during the 1970s and 
late 1980s, including treatment by a Dr. West in the late 
1980s.  He did not identify who treated him in 1970s.  
Transcript.


Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Arthritis may be presumed to have been incurred in service if 
it is manifested to a compensable degree within one year 
following discharge from active service of 90 days or more.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
The regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

A lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
fact, a lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  Lay assertions of medical causation cannot be a 
basis to reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1993).  Once a denial of a claim of 
service connection has become final, it cannot subsequently 
be reopened unless new and material evidence has been 
presented.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  For this claim, the veteran needs 
to present evidence that his low back disability had its 
onset during active service, that his arthritis of the lumbar 
spine was compensably manifested within one year of active 
service, or that his current low back disability is otherwise 
related to military service.



Analysis

The veteran's testimony at his September 1995 hearing 
regarding his in-service and post-service treatment of back 
problems is new but not material evidence.  As a lay person, 
the veteran is competent to report what happened to him in 
service and any observable symptoms during and after service; 
however, he is not qualified to express a competent opinion 
as to whether his current low back disability is related to 
active service by incurrence or aggravation, or to his 
claimed continued symptomatology.  See Savage v. Goober, 10 
Vet. App. at 498; Moray, 5 Vet. App. at 214; Espiritu, 2 Vet. 
App. at 494-95.   

Accordingly, this additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the claim, and the claim of entitlement to service 
connection for a low back disability is not reopened.

Other Considerations

The Board recognizes that the Court, in Graves v. Brown, 8 
Vet. App. 522 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  Such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  The facts and circumstances of this case are such 
that no further action is warranted.

With regard to the veteran's Social Security Administration 
(SSA) records, there is no indication that any SSA medical 
records relate his current low back disability to active 
service.  In fact, he reported that he was receiving Social 
Security disability benefits because of a cardiovascular 
disorder.  Accordingly, there is no duty to obtain such 
records under 38 U.S.C.A. § 5103 (West 1991).  

As to the hearing officer's duty to assist under 38 C.F.R. 
§ 3.103(c)(2), the hearing officer informed the veteran and 
his representative that they needed to submit records from 
private doctors, including Dr. West, and that they could 
submit authorizations of release of records to the VA.  In an 
October 1995 letter, the RO asked the veteran to submit the 
records from Dr. West, and informed him that, in the 
alternative, they would try to obtain the records if he 
signed a release form.  The veteran did not respond.  The 
April 1997 supplemental statement of the case issued after 
the September 1995 hearing also noted the type of evidence 
that is lacking.  Thus, there was compliance with 38 C.F.R. 
§ 3.103(c)(2).  See Stuckey, 13 Vet. App. at 177; Costantino, 
12 Vet. App. at 520.



ORDER

New and material evidence to reopen the claim for service 
connection for a low back disability has not been received 
and the application to reopen the claim is denied.


REMAND

The record reflects post-service diagnoses of PTSD, along 
with medical evidence tending to link the disorder to claimed 
in-service stressors.  Specifically, the March 1993 VA fee-
basis neurological examiner noted that the veteran reported 
an in-service stressor, that his spouse indicated that he had 
nightmares about Vietnam, and that it was likely that he had 
rather severe PTSD.  Also, in a November 1994 statement a 
social worker at the Kenai Vet Center noted the veteran's 
history of in-service stressors and indicated that he had 
PTSD.  It is also noted that at the September 1995 hearing, 
the veteran testified that his doctor thought he had PTSD.  
Transcript.  

In addition, the service department merely confirmed that the 
veteran was assigned to an aircraft carrier that was 
stationed off the coast of Vietnam for various periods of 
time.  The veteran's actual service personnel records were 
not obtained and the RO did not attempt to verify the 
veteran's stressors. 

Furthermore, in the January 1994 VA psychiatric examination 
report, it was noted that a stressor would have to be outside 
the range of usual human experience and would be markedly 
distressful to almost anyone.  Effective October 8, 1996, the 
VA adopted changes to 38 C.F.R. § 4.130 that established the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) [DSM-IV] as the 
basis for the nomenclature of the rating schedule for mental 
disorders.  See 61 Fed. Reg. 52,695-702 (Nov. 1996 
amendments).  Before this date, the VA looked to previous 
editions of the DSM for guidance.  The Court held in Cohen v. 
Brown, 10 Vet. App. 128 (1997), that service connection for 
PTSD under 38 C.F.R. § 3.304(f) requires a "clear diagnosis 
of PTSD," which it in turn found was governed by the 
criteria established in the DSM.  The Court determined that 
the criteria for diagnosing PTSD in DSM-IV had substantially 
changed from that given in previous editions.  The DSM-IV was 
noted to have subjective criteria regarding the sufficiency 
of a stressor where previous editions had objective criteria.  
In other words, the last VA examination was based on the old 
criteria for making a diagnosis of PTSD.  

In view of the above, the case must be remanded again for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for nervous/psychiatric 
problems since February 1993, including 
the identities of any doctors who have 
made a diagnosis of PTSD.  Additionally, 
the veteran should be advised that any 
opinion of a doctor or other medical 
professional that he has PTSD should be 
obtained in writing and submitted to the 
RO.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain any medical records that are not 
already in the claims file, specifically 
to include any additional records from 
the Kenai Vet Center and any records from 
any medical professionals who have made a 
diagnosis of PTSD.

3.  The veteran should be asked to 
provide any additional information 
possible regarding stressful events 
claimed to have caused PTSD.  In 
particular, the veteran should provide as 
much detailed information as possible 
regarding his duties on the USS 
Enterprise; a detailed description of 
stressor events, including what he was 
doing and where he was located when each 
event occurred; the approximate date of 
each event; where the USS Enterprise was 
located when the events occurred; the 
names and ranks of any individuals who 
were injured or killed and the identity 
of the squadrons or other 
units/departments to which they were 
attached; and the names of any other 
participants/witnesses.  The veteran 
should also be advised of the probative 
value of any lay statements from officers 
or enlisted personnel with whom he served 
on the USS Enterprise who 
participated/witnessed or had knowledge 
of any of the alleged stressful events.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without details, such as 
names and dates, an adequate search for 
verifying information can not be 
conducted.

4.  The RO should try to obtain any 
relevant medical records and the decision 
in the Social Security disability 
benefits claim filed by the veteran.

5.  The RO should then request the 
veteran's complete service personnel 
records from the National Personnel 
Records Center (NPRC) to include all 
records reflecting his duties while 
stationed on the USS Enterprise.  Also 
included should be any letters of 
commendation, appreciation or the like 
for the relevant period; all page 12s and 
13s from the service record; and the any 
enlisted evaluation reports.  If 
additional information is needed from the 
veteran, the RO should request that he 
provide it.  The RO must document all 
efforts to locate and retrieve the 
veteran's service personnel records.

6.  After the above has been completed to 
the extent possible, the RO should send a 
copy of any additional details supplied 
by the veteran, a copy of this remand, 
the veteran's DD Form 214 and his service 
personnel records, and all other relevant 
documents to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150.  
They should be requested to provide any 
information that might corroborate any of 
the veteran's alleged stressors while 
serving aboard the U.S.S. Enterprise, to 
include information from deck logs or 
other relevant historical documents.  

7.  Following the above, the RO must make 
a specific determination with respect to 
whether the veteran "engaged in combat 
with the enemy."  If the RO 





determines that the veteran did not 
engage in combat with the enemy, it 
should determine which claimed stressors 
have been corroborated by the evidence.  
All related credibility issues should be 
addressed.  The conclusions reached 
should be recorded.

8.  If there is credible supporting 
evidence that any claimed in-service 
stressor actually occurred or if it is 
determined that the veteran engaged in 
combat with the enemy, the veteran should 
be afforded a VA psychiatric examination 
by a board-certified psychiatrist who has 
not previously treated or evaluated him.  
The claims file, including all additional 
evidence obtained and the RO's 
conclusions as to corroborated stressors, 
and copy of this remand, must be provided 
to the psychiatrist for review prior to 
examination, the receipt of which should 
be acknowledged in the examination 
report.  

The examiner must be instructed that only 
the stressors listed by the RO may be 
considered in determining whether the 
veteran has PTSD due to service.  Unless 
contraindicated, the veteran should be 
afforded psychological testing with PTSD 
subscales, the report of which should be 
reviewed by the examining psychiatrist 
prior to making a final diagnosis. 

If a diagnosis of PTSD is made, the 
examiner should specify: (1) whether the 
alleged in-service stressor(s) found to 
be established by the record by the RO 
are sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria, as found in DSM-IV, to support 
the 




diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  A complete 
rationale for all opinions expressed must 
be provided.

9.  The RO should then review the 
examination report to ensure that it is 
responsive to the Board's instructions.  
If not responsive, it should be amended 
by the examiner so that the case will not 
have to be remanded again.

10.  After the development requested 
above has been
completed to the extent possible, the RO 
should again
review the record and readjudicate the 
claim of service connection for PTSD, 
with consideration of 38 C.F.R. 
§ 3.304(f).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case on 
that issue and given the opportunity to 
respond thereto.  No action is required 
of the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

 


